IN THE SUPREME COURT OF THE STATE OF NEVADA


                  SHANNA MARIE BALTAR, D.O.; AND                         No. 84982
                  MIRIAM SITHOLE, APRN,
                  Petitioners,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE TARA
                  D. CLARK NEWBERRY, DISTRIC'T
                  JUDGE,
                  Respondents,                                              JUL 2 1 2022
                    and                                                     ELIZABETH A. BROWN
                                                                         CLERK F S PRUE COURT
                  BARRY HEIFETZ, INDIVIDUALLY;                          BY
                  AND SPRING VALLEY HEALTHCARE,
                  LLC, A FOREIGN LIMITED-LIABILITY
                  COMPANY, D/B/A SPANISH HILLS
                  WELLNESS SUITES,
                  Real Parties in Interest.


                       ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS

                              Petitioners on July 20, 2022, filed a notice of withdrawal of
                 appeal, which is construed as a motion for voluntary dismissal of this matter
                 under NRAP 42(b). The motion is granted, and this writ proceeding is
                 dismissed.
                              It is so ORDERED.




                 cc:   Hon. Tara D. Clark Newberry, District Judge
                       John H. Cotton & Associates, Ltd..
                       Claggett & Sykes Law Firm
                       McBride Hall
                       Eighth District Court Clerk
SUPR EME COURT
          OF

       NEVADA



I( )i I 947A